Citation Nr: 0218271	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  96-37 000A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for fibrocystic 
breast disease, and if the claim is reopened whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 
1985 to October 1987.  According to the veteran's DD Form 
214, she also had seven months and twelve days of total 
prior active service, and three years, two months, and 
twenty days of total prior inactive service.  This matter 
comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the RO 
which denied the veteran's request to reopen the claim of 
service connection for fibrocystic breast disease.

In October 1998, the Board remanded the claim to the RO 
for additional development and in June 2002, the Board 
notified the veteran that they were undertaking additional 
evidentiary development concerning her claim of service 
connection for fibrocystic breast disease.


FINDINGS OF FACT

1.  In an April 1988 rating decision, the RO denied the 
claim of service connection for a fibrocystic breast 
disorder.  The veteran did not appeal the adverse 
determination and thus, it became final.

2.  The evidence received since the April 1988 RO decision 
includes some evidence which is not cumulative or 
redundant of evidence previously considered, which bears 
directly and substantially upon the matter under 
consideration, and which by itself or in connection with 
the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits 
of the claim for service connection.

3.  The evidence of record establishes that the veteran 
has fibrocystic breast disease which was incurred in 
service.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence 
since the final RO decision in April 1988, and thus the 
claim of service connection for fibrocystic breast disease 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).

2.  Fibrocystic breast disease was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, there has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  The VCAA 
eliminated the well- grounded requirement and modified 
VA's duties to notify and assist claimants.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Notably, however, the 
regulations create an exception to the applicability rule 
with respect to VA assistance in cases of claims to reopen 
a finally decided claim. 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  In effect, this exception applies to any claim to 
reopen a finally adjudicated claim received on or after 
August 29, 2001.  Id.  In addition, the amended regulatory 
provisions of 38 C.F.R. § 3.156(a) redefine the term 
"material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id. Inasmuch 
as the veteran's request to reopen his claim of service 
connection for fibrocystic breast disease was received in 
March 1995, which is well in advance of August 29, 2001, 
the implementing and amended regulations, as noted above, 
do not apply for the purpose of determining whether the 
veteran in this case has submitted new and material 
evidence sufficient to reopen his claim.  Id; cf. Karnas 
v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases 
of claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  In this regard, the regulatory provisions require 
VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that the veteran and her 
representative were provided with a copy of the appealed 
October 1995 rating action, a Statement of the Case dated 
in July 1996 and Supplemental Statements of the Case dated 
in December 1996, May 1997, and July 2001.  These 
documents provided notification of the information and 
medical evidence necessary to reopen the claim, as well as 
notified the veteran of the VCAA.  Moreover, the veteran 
was notified of the evidence necessary to substantiate her 
request to reopen the claim of service connection for 
fibrocystic breast disease in an October 1995 letter from 
the RO.  The Board concludes that the veteran has been 
advised of the evidence necessary to reopen her claim.  
Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


II.  Factual Background

In April 1988, the RO denied service connection for 
fibrocystic breast disease.  This decision was predicated 
on a finding that fibrocystic masses were not a disease, 
but that they were developmental in nature.

The evidence of record at the time of the April 1988 
rating action consisted of the veteran's service medical 
records, to include her active duty for training records, 
an outpatient treatment record from the Los Angeles VAMC, 
dated in October 1987, and a VA examination, dated in 
January 1988.  

An enlistment examination dated in August 1985 was 
negative for any complaints or findings referable to 
fibrocystic breast disease or any breast masses.  The 
veteran's service medical records, however, show treatment 
for breast masses in April and May 1986.  The records 
reflect that in June 1986, the veteran was treated after 
complaining of pain in her left side under her left breast 
for the past three days.  The veteran was diagnosed with 
fibrocystic breast disease.  The examiner noted that the 
veteran's condition occurred in the line of duty.  In 
September 1987, the veteran underwent separation 
examination.  At that time, the examiner noted that the 
veteran had a two centimeter mass under her left nipple.  
The examiner indicated that the veteran was symptomatic 
and was scheduled for surgery.  Bilateral breast masses 
were diagnosed.

An outpatient treatment record from the Los Angeles VAMC, 
dated in October 1987, shows that at that time, the 
veteran was treated after complaining of bilateral breast 
masses over the past 16 months.  Physical examination 
showed that the veteran had one mass on her right breast 
and a second mass on her left breast, above the nipple.  
There was no discharge and the breasts were not tender.  
The diagnosis was fibrocystic disease of both breasts.

In January 1988, the veteran underwent a VA examination.  
At that time, the veteran complained of pain in her left 
breast, close to the nipple, for the past three years.  
According to the veteran, the pain was worse at time of 
menses.  Physical examination showed that the veteran had 
a mass in her right breast.  Fibroma in the right breast 
was diagnosed.

Based on this evidence, the RO denied the veteran's claim 
of service connection for fibrocystic breast disease by a 
rating decision of April 1988.  The veteran was given 
notice of the adverse determination and of her appellate 
rights in May 1988.

In March 1995, the veteran requested that her claim of 
service connection for breast lumps be reopened.  In 
connection with the claim, outpatient treatment records 
from the Sepulveda VAMC, from January 1994 to April 1995, 
outpatient treatment records from the Loma Linda VAMC, 
from February to March 1988, outpatient treatment records 
from the Las Vegas VAMC, from June to October 1992, and 
outpatient treatment records from the Los Angeles VAMC, 
from January to October 1996 were obtained.  Outpatient 
treatment records from the Sepulveda VAMC, from January 
1994 to April 1995, show that in February 1995, the 
veteran was treated after complaining that she had a lump 
in her breast over the past year.  According to the 
veteran, she had a biopsy done in the past which yielded 
negative results.  Physical examination reflected that the 
veteran had a lump in each breast. Bilateral breast lumps 
was diagnosed.  The records further indicate that the 
veteran was again treated for bilateral breast lumps in 
April 1995.

Outpatient treatment records from the Loma Linda VAMC, 
from February to March 1988, show that in February 1988, 
the veteran was hospitalized and underwent bilateral 
breast biopsies.  At that time, she gave a history of 
bilateral breast masses since 1986.  The veteran was 
diagnosed with fibrocystic disease of the breasts and was 
subsequently discharged.

Outpatient treatment records from the Las Vegas VAMC, from 
June to October 1992, show treatment for unrelated 
disorders.

Outpatient and inpatient treatment records from the Los 
Angeles VAMC, from January to October 1996, show that from 
January to April 1996, the veteran was hospitalized for 
unrelated disorders.  At the time of discharge it was 
noted that the veteran had fibroadenoma of the breast.  
The records further show that in September 1996, the 
veteran was diagnosed with a fibroadenoma of the right 
breast.  At that time, the veteran underwent surgery and 
following surgery, she was diagnosed as status post 
excisional biopsy of the right breast mass.  According to 
the records, the biopsy was interpreted as showing a 
fibroadenoma of the right breast.

In March 1997, a hearing was conducted at the RO.  At that 
time, the veteran testified that prior to her induction 
into the military, she had not had any problems with cysts 
in her breasts.  The veteran indicated that while she was 
in the military, she noticed that she had developed cysts 
in both of her breasts and that they were getting larger.  
She stated that upon her discharge from active duty, she 
had the cysts removed from both of her breasts.  According 
to the veteran, it was later determined that the cysts 
were benign.  The veteran indicated that following her 
discharge from the military, she continued to develop 
cysts in both of her breasts.  According to the veteran, 
in September 1996, she had undergone surgery in order to 
remove a cyst from her right breast.  The veteran noted 
that the cyst that had just been removed was also benign.  

A March 1997 mammogram revealed postoperative changes in 
the right breast, status post removal of 3 cm. lobulated, 
well defined right breast mass and no specific 
mammographic evidence of malignancy.

The veteran underwent QTC examination in April 2001.  The 
veteran complained of fibrocystic disease of the breast.  
She reported having bilateral breast biopsies in February 
2001.  The examiner reviewed the veteran's records, 
including her service medical records.  The physician 
examined the veteran, including her breast and diagnosed 
status post breast biopsy, fibrocystic breast disease.  
The physician stated that the veteran was diagnosed with 
fibrocystic breast disease during active duty.  He opined 
that the fibrocystic breast disease was a developmental 
condition.  He reported that the masses revealed during 
the veteran's separation examination were all part of the 
natural progression of the disorder.  The examiner noted 
that the veteran had three bilateral breast biopsies dated 
in February 1988, September 1998, and February 2001.  The 
physician stated that it was obvious that the current 
findings ending in surgeries were a direct relationship to 
the previous condition of 1986, which were all directly 
due to the natural progression of the disorder.  

In a July 2002 addendum, the physician who performed the 
April 2001 QTC examination provided further explanation 
regarding statements made in April 2001.  The examiner 
related that the veteran had fibrocystic disease of the 
breast.  The examiner noted that he gave an opinion that 
the veteran's fibrocystic breast disease was a 
developmental disease that was diagnosed or manifested 
during her active military duty.  The physician related 
that the veteran's service medical records supported his 
opinion.  The physician stated that the veteran's disease 
was developmental (not a defect).  He stated that the 
disease was developmental in the sense that the majority 
of cases develop with no known cause.  He stated that 
those that develop secondary to hormonal changes resolve 
on their own as soon as the hormones go down to normal 
levels.  He also stated that any woman including the 
veteran, could develop fibrocystic breast disease during 
their life with no known cause and therefore, the 
veteran's fibrocystic breast disease fits into the 
description of developmental disease.  


III.  New and Material Evidence to Reopen the Claim of 
Service Connection for fibrocystic breast disease

As a preliminary procedural matter the Board notes that 
during the pendency of this appeal, the RO, as discussed 
within the content of the May 1997, and July 2001 
Supplemental Statements of the Case, considered the claim 
for service connection for fibrocystic breast disease on a 
de novo basis.  The RO's action can be adjudged to 
indicate that new and material evidence sufficient to 
reopen the claim of service connection had been submitted.  
Under Barnett, however, the Board is not bound by the RO's 
determination in this regard, and the Board must also 
review whether new and material evidence has been 
submitted to reopen this claim.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In a November 1988 rating decision, the RO denied the 
veteran's claim of service connection for fibrocystic 
breast disease.  The veteran did not appeal the adverse 
determination.  As the veteran did not appeal this adverse 
determination, the November 1998 decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

With respect to a claim, which has been finally 
disallowed, the law and regulations provide that if new 
and material evidence has been presented or secured, the 
claim may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.  "New and material" evidence, for 
purposes of this appeal, is defined as evidence not 
previously submitted, not cumulative or redundant, and 
which by itself, or along with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. 
App. 273 (1996), was not altered by the ruling in Hodge, 
and continues to be binding precedent).  

When the RO denied the veteran's claim of service 
connection for fibrocystic breast disease in November 
1988, it determined that the evidence of record showed 
that the veteran's condition was not a disease but was 
developmental in nature. 

The Board observes that the evidence submitted since the 
November 1988 RO decision includes treatment reports, 
examination reports, and medical opinions.  The medical 
opinion evidence, specifically the July 2002 addendum to 
the April 2001 QTC examination clarified and defined what 
was meant by calling the veteran's fibrocystic breast 
disease a developmental condition.  The physician stated 
that the veteran's fibrocystic breast disease was 
developmental in the sense that the majority of cases 
develop with no known cause.  The physician noted that the 
veteran's fibrocystic breast disease was diagnosed or 
manifested in service.  He further stated that any woman, 
including the veteran, could develop fibrocystic breast 
disease during their life with no known cause and that 
therefore, the veteran's fibrocystic breast disease fits 
into the description of a developmental disease.  This 
evidence is new since at the time of the November 1988 RO 
decision, there was no specific medical evidence showing 
that the veteran's fibrocystic breast disease was incurred 
in service.  The evidence is also material.  This 
evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Having determined that new and material evidence 
has been added to the record, the veteran's previously 
denied claim seeking entitlement to service connection for 
fibrocystic breast disease is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The next question is whether the Board is permitted to 
address the merits of the veteran's current claim.  Here, 
the record discloses that the RO initially determined that 
there was no new and material evidence to reopen the claim 
for service connection for fibrocystic breast disease, and 
more recently addressed in May 1997, and July 2001 
Supplemental Statements of the Case the merits of that 
claim.  Given that the RO denied the veteran's claim under 
that basis of adjudication, and in light of the Board's 
decision to reopen the veteran's claim on the basis of the 
submission of new and material evidence, the Board is of 
the opinion that the veteran will not be prejudiced by its 
decision.  See Bernard v. Brown, supra.  In this context, 
the Board must point out that the veteran has consistently 
made the same merits-based argument throughout the course 
of the administrative adjudication process.  She has 
supplied evidence in response to having been put on notice 
by the RO regarding the type of evidence needed to reopen 
and substantiate her claim, and she has been afforded an 
opportunity for a hearing on the merits.  More 
importantly, as discussed in detail at the onset, the 
veteran's current claim has been properly developed in 
accordance with the law pertaining to the merits of the 
claim.  Id; see also Curry v. Brown, 7 Vet. App. 59 
(1994).  Therefore, the Board finds that the law 
pertaining to the merits of this claim has already been 
considered by the RO, and that the veteran and her 
representative have advanced or otherwise argued the 
applicability of the law in question.  See 67 Fed. Reg. 
3099, 3105 (Feb. 22, 2002) (to be codified at 38 C.F.R. 
§ 20.903(c)).

IV.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  If a condition is not 
shown to be chronic, then generally, a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b)(2001).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  In 
addition, service connection may also be granted on the 
bases of post-service initial diagnosis of a disease where 
the physician relates the current condition to the period 
of service.  In such instances, however, a grant of 
service connection is warranted only when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d) (2001).

The Board notes that the veteran's service medical records 
show that she was treated for breast masses in April and 
May 1986.  She was subsequently diagnosed as having 
fibrocystic breast disease.  The veteran's September 1987 
separation examination report reveals that the veteran had 
bilateral breast masses.  Upon her service enlistment, the 
veteran had no breast masses and there was no diagnosis of 
her having fibrocystic breast disease (see August 1985 
service enlistment examination).

Postservice medical records from 1987 to 2002 show that 
the veteran continued to have bilateral breast masses 
which was diagnosed as fibrocystic breast disease.

In sum, the Board finds that the evidence shows that 
fibrocystic breast disease was first diagnosed in service 
and that the veteran continued to have fibrocystic breast 
disease following her discharge from service.  The Board's 
findings are supported in the April 2001 and July 2002 
reports of a QTC examiner.  In these reports, the examiner 
stated that the veteran's fibrocystic breast disease was a 
developmental condition in that the majority of cases 
develop with no known cause.  The examiner explained that 
that the veteran's fibrocystic breast disease developed or 
was manifested in service.  Simply stated, the examiner, 
in essence, concludes that the veteran's fibrocystic 
breast disease was incurred in service.  The examiner 
specifically cites to the veteran's service medical 
records in support of his position that the condition 
developed in service.  He noted that woman, including the 
veteran, could develop fibrocystic breast disease during 
their life with no known cause and therefore the veteran's 
fibrocystic breast disease fits the description of a 
developmental disease.  He specifically asserted that the 
veteran's condition was not congenital and that it would 
not be considered a developmental defect.

In light of the foregoing, the Board concludes that the 
evidence supports a findings that the veteran's 
fibrocystic breast disease was incurred in service.  Thus, 
under the circumstances in the instant case, service 
connection is warranted for fibrocystic breast disease.


ORDER

Service connection for fibrocystic breast disease is 
granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

